 

 
AMENDMENT NO. 1 TO THE ESCROW AGREEMENT
 
This Amendment No. 1 to the Escrow Agreement made effective as of the 31st day
of January 2008 by and between Kinglake Resources, Inc., a Nevada corporation
(the "KGLK" or "Party A"); Orient Come Holdings Limited, a British Virgin
Islands company ("Party A Subsidiary" or "Orient"); Beijing K's Media
Advertising Ltd. Co., a limited liability company organized under the laws of
the PRC ("Chinese Advertisement Company" or "Party B"); the persons listed on
Schedule A hereto ("Party B Shareholders"); and Arnstein & Lehr LLP, a law firm
("Escrow Agent") (each of the parties hereto is a "Party" and, collectively,
they are the "Parties").
 
 
WITNESSETH
 
WHEREAS, the Parties entered into that certain Escrow Agreement dated as of
December 23, 2007 and the Parties wish to amend the Escrow Agreement upon the
terms set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
1. All defined terms not otherwise defined herein shall have the meanings
ascribed to them in the Escrow Agreement.
 
2. The Appendix of the Escrow Agreement is hereby amended by incorporating the
following terms and conditions:
 
"In the event of a merger or consolidation of KGLK on or prior to April 30,
2011, with or into another corporation or any other entity or the exchange of
substantially all of the outstanding stock of KGLK for shares of another entity
or other property in which, after any such transaction the prior shareholders of
KGLK own less than fifty percent (50%) of the voting shares of the continuing or
surviving entity, or in the event of the sale of all or substantially all of the
assets of KGLK, then all of the Escrowed Shares shall be released and
distributed to the Party B Shareholders."
 
3. In the event of any inconsistency between any of the terms and conditions of
this Amendment No. 1 to the Escrow Agreement and the Escrow Agreement, the terms
and conditions of this Amendment No. 1 to the Escrow Agreement shall prevail and
control.  Except as amended by this Amendment No. 1 to the Escrow Agreement, the
Escrow Agreement and all its terms and conditions are in full force and effect.


 
IN WITNESS WHEREOF, the parties have caused this Amendment No.1 to the Escrow
Agreement to be duly executed by their respective officers or principals
thereunto duly authorized as of the day and year first above written.
 
Kinglake Resources, Inc.


By:  /s/ Ke Wang         
Name:  Ke Wang                                                              
Its:    Chairman       




Orient Come Holdings Limited
 
By:  /s/ Ke Wang         
Name: Ke Wang                                                              
Its:   Director     
        




Beijing K's Media Advertising Ltd. Co.


By: /s/ James Wei    
Name:  James
Wei                                                                         
Its: Director




Party B's Shareholders




By: /s/ Yan Zhuang
Name: Yan Zhuang
 


By: /s/ Yong Lu
Name: Yong Lu
 


By: /s/ Lin Chang
Name: Lin Chang
 
 
 


By: /s/ LiHong Wu
Name: LiHong Wu                                                  
 


By: /s/ QingYa Wang
Name: QingYa Wang
 
 


Arnstein & Lehr LLP
 
 
By: /s/ Joel D. Mayersohn     
Name: Joel D. Mayersohn
